Case 1:19-cv-04917-VSB Document 1-1 Filed 05/27/19 Page 1 of 3




                      EXHIBIT A
                  Case 1:19-cv-04917-VSB Document 1-1 Filed 05/27/19 Page 2 of 3

                                        EXHIBIT C DOMAIN ASSIGNMENT

                                        ASSIGNMENT OF DOMAIN NAMES

       This Assignment of Domain Names (this “Assignment”) is being delivered as of May 6,
2019, by HolidayNet, LLC, a Florida limited liability company (“Assignor”), to the Management
Group, LLC, , a New New York limited liability company (“Assignee”).

        Assignor, upon compliance with and subject to the requirements and conditions set forth in
(i) that certain Amendment Agreement dated as of February 16, 2018 (“Amendment”) by and
between Assignee, Holiday Events, LLC (the “Holiday Events”), Assignor, Jo Ellen Gable
(“JEG”), SkyNet Media LLC (“SkyNet”) and Andrew Fox (“Fox”, and collectively with the
Assignee, Holiday Events, Assignor, JEG and SkyNet, the “Parties”) and (ii) that certain the
Escrow Agreement attached to the Amendment dated as of February 16, 2018 by and between the
Parties and Roger Marion, Esq as Escrow Agent, does hereby irrevocably assign, transfer and
convey unto Assignee, its successors and assigns, all its right, title and interest, in perpe tuity,
whether now known or hereafter created, throughout the universe, in and to the domain names
newyears.com,       newyearseve.com,    1231.com,       vegasnewyears.com,       nynewyears.com,
snaptickets.com, newyearspartynyc.com, and new- years-eve.com (collectively, the “Domain
Names”), and does hereby assign, delegate and authorize any officer of Assignee to use and deal
with the Domain Names, in the place of and in substitution for such Assignor, in the sole and
absolute discretion of Assignee.

        Assignor shall promptly, upon the request of Assignee and/or any of its successors and
assigns, execute such other documents and/or instruments of assignment, transfer and conveyance as
Assignee and/or its successors and assigns may reasonably request to permit Assignee or its
successors or assigns to record the assignment covered by this Assignment or any other documents
which Assignee, or any of its successors or assigns, may reasonably deem necessary, appropriate
or desirable to evidence or effectuate the terms or intent of this Assignment.

        This Assignment shall be governed by, and construed in accordance with, the laws of the
State of New York without reference to the choice of law principles thereof that would result in the
application of the substantive laws of another jurisdiction.

        This Assignment may be executed in one or more counterparts, each of which shall be
deemed an original but all of which together shall constitute one and the same instrument.
Execution and delivery of this Assignment by delivery of a facsimile or electronically recorded
copy (including a .pdf file) bearing a copy of the signature of a party shall constitute a valid and

binding execution and delivery of this Assignment by such party. Such copies shall constitute
enforceable original documents.

                            [remainder of page intentionally lef t blank; signature pages f ollow]




                                                              10
5 7 0 0 8 /0 002 -1 55 066 78 v


M arc h 1 4 , 2 0 1
Case 1:19-cv-04917-VSB Document 1-1 Filed 05/27/19 Page 3 of 3
